DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.

Response to Amendment
The amendment filed October 17, 2022 has been entered. Claims 1-15, 17-35, and 39-47 remain pending in the application. Claims 16 and 36-38 are cancelled. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed August 3, 2022.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 9-11, 19-22, 24-26, 39-40 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document 2019106443 (JP 2019106443 and hereinafter JP2019106443) in view of Uenishi et al (US 20200066450 and hereinafter Uenishi ‘450) and in further view of Harada (US 20190355518 and hereinafter Harada ‘518).
	In regards to claim 1, In regards to claim 1, JP2019106443 discloses a capacitor component, comprising: a body (12, 22a & 22b - FIGs. 1 & 3; [0015], line 717 on page 18 and [0016], lines 743-744 & 753-754 on pages 18-19 of translation) comprising:
	a lamination portion (12 - FIGs. 1 & 2; [0015], line 717 on page 18 of translation) in which first internal electrodes (16a - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) and second internal electrodes (16b - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) are alternately disposed to face each other in a first direction (x as seen in FIG. 2) with dielectric layers (14 - FIG. 2; [0015], line 720 on page 18 of translation) disposed therebetween (seen in FIG. 2); and
	first and second margin portions (22a & 22b - FIG. 3; [0016], lines 743-744 & 753-754 on pages 18-19 of translation) disposed on respective opposing sides of the lamination portion in a second direction (y as seen in FIG. 3) perpendicular to the first direction (seen in FIG. 3); and
	first and second external electrodes (34a & 34b - FIG. 2; [0041], lines 1320 & 1328 on page 32 of translation) disposed on respective opposing sides of the body in a third direction (z as seen in FIG. 2) (seen in FIG. 2) and electrically connected to the first and second internal electrodes, respectively (seen in FIG. 2),
	wherein each of the first and second margin portions comprises a layer having at least three reinforcing patterns (25a & 25b - FIG. 3; [0018], lines 787 and 790 on page 19 of translation) disposed therein and arranged in the third direction (seen in FIG. 5), each of the at least three reinforcing patterns extending in the first direction (seen in FIG. 3). JP2019106443 fails to explicitly disclose each of the at least three reinforcing patterns extending in the first direction across at least one of the first and second internal electrodes, a connection portion including: a metal layer disposed on a surface of the lamination portion; and a ceramic layer disposed on the metal layer, the first external electrode being disposed on the connection portion.
	Uenishi '450 discloses a reinforcing pattern (14b - FIG. 6B; [0055]) extending in the first direction (upward in FIG. 6B) across at least one of the first and second internal electrodes (12 - FIG. 6B; [0024]) (seen in FIG. 6B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that each of the at least three reinforcing patterns extending in the first direction across at least one of the first and second internal electrodes, as taught by Uenishi '450, in order to suppress the arrival of the hydrogen stored near the external electrodes at the internal electrode layer, and to suppress insulation resistance degradation even if a voltage is applied to the capacitor ([0055]).
	Furthermore, Harada ‘518 discloses a connection portion (41 & 21a – FIG. 2; [0070] & [0063]) including: a metal layer (41 – FIG. 2; [0070]) disposed on a surface of the lamination portion (surface 10e as seen in FIG. 2); and a ceramic layer (21a – FIG. 2; [0063]; see also [0064], noting glass is considered a ceramic) disposed on the metal layer (seen in FIG. 2), the first external electrode (21b – FIG. 2; [0063]) being disposed on the connection portion (seen in FIG. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that a metal layer is disposed on a surface of the lamination portion; and a ceramic layer is disposed on the metal layer, the first external electrode being disposed on the connection portion, as taught by Harada ‘518, in order to improve moisture resistance of the multilayer ceramic capacitor ([0081] & [0082]).

	In regards to claim 2, modified JP2019106443 further discloses wherein an average width of the first and second margin portions (Harada ‘518: SM1 & SM2 – FIG. 3; [0050]) is 20 µm or less (described in [0105]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that an average width of the first and second margin portions is 20 µm or less, as taught by Harada ‘518, in order to further increase the electrostatic capacitance ([0105]).

	In regards to claim 4, modified JP2019106443 further discloses wherein tensile strength of the reinforcing patterns (JP2019106443: 25a & 25b as modified by Uenishi '450: 14b) is 1.1 times higher than tensile strength of the dielectric layers (reinforcing patterns 25a & 25b are indicated in JP2019106443: [0019], lines 812-813 on page 20 of translation to be made of metal and would therefore have an inherently larger tensile strength than the dielectric layers made from ceramic).

	In regards to claim 5, modified JP2019106443 further discloses wherein the reinforcing patterns comprise a metal (described in JP2019106443: [0019], lines 812-813 on page 20 of translation).

	In regards to claim 6, modified JP2019106443 further discloses wherein the reinforcing patterns include metal patterns disposed on ceramic sheet (described in JP2019106443: [0019], lines 812-813 on page 20 and [0015], lines 719-720 & 729-730 on page 18 of translation, noting 25a & 25b being made of metal and 22a & 22b being formed from dielectric layers; see also [0030], lines 1086-1087, noting a dielectric ceramic can be used as a dielectric material).

	In regards to claim 9, modified JP2019106443 further discloses wherein each of the first and second margin portions comprises two or more layers of reinforcing patterns (seen in JP2019106443: FIGs. 3 & 5).

	In regards to claim 10, modified JP2019106443 further discloses wherein the two or more layers of reinforcing patterns have trend lines (reinforcing patterns inherently have lines from points of one end to corresponding points of the other end in a direction having a greatest value among the length, width, and thickness of the reinforcing patterns, i.e. trend lines) that are aligned with each other (a trend line of JP2019106443 as modified by Uenishi ‘450 is being considered to be any straight line of a double-cone structure (seen in present Office Action Figure 1 (POAF1) below) with the top surface of the double-cone representing a top surface of a pattern 25a, and the bottom surface of the double-cone representing a bottom surface of another pattern 25a, the patterns 25a modified to extend in the first direction across at least one of the first and second internal electrodes; as shown in present Office Action Figure 2 (POAF2) below, the trend lines are aligned with each other).

    PNG
    media_image1.png
    445
    360
    media_image1.png
    Greyscale

Figure 1: A double-cone structure


    PNG
    media_image2.png
    441
    546
    media_image2.png
    Greyscale

Figure 2: Annotated FIG. 3 of JP2019106443 with examiner’s labels
	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that the two or more layers of reinforcing patterns have trend lines that are aligned with each other, as taught by Uenishi '450, in order to suppress the arrival of the hydrogen stored near the external electrodes at the internal electrode layer, and to suppress insulation resistance degradation even if a voltage is applied to the capacitor ([0055]).

	In regards to claim 11, modified JP2019106443 further discloses wherein the two or more layers of reinforcing patterns have trend lines (reinforcing patterns inherently have lines from points of one end to corresponding points of the other end in a direction having a greatest value among the length, width, and thickness of the reinforcing patterns, i.e. trend lines) that are aligned with each other (a trend line of JP2019106443 as modified by Uenishi ‘450 is being considered to be any straight line of a double-cone structure (seen in POAF1 above) with the top surface of the double-cone representing a top surface of a pattern 25a, and the bottom surface of the double-cone representing a bottom surface of another pattern 25a, the patterns 25a modified to extend in the first direction across at least one of the first and second internal electrodes; as shown in present Office Action Figure 3 (POAF3) below, with arrows within the annotated circle representing directions in which the trend lines descend in the first direction, noting that the trend lines, if viewed from the second direction (or y direction in POAF3), intersect with each other).
	

    PNG
    media_image3.png
    471
    696
    media_image3.png
    Greyscale

Figure 3: Annotated FIG. 5 of JP2019106443 with examiner’s labels

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that the two or more layers of reinforcing patterns have trend lines that intersect with each other, as taught by Uenishi '450, in order to suppress the arrival of the hydrogen stored near the external electrodes at the internal electrode layer, and to suppress insulation resistance degradation even if a voltage is applied to the capacitor ([0055]).

	In regards to claim 19, JP2019106443 discloses a capacitor component comprising: a lamination portion (12 - FIGs. 1 & 2; [0015], line 717 on page 18 of translation) in which first internal electrodes (16a - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) and second internal electrodes (16b - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) are alternately disposed to face each other in a first direction (x as seen in FIG. 2) with respective dielectric layers (14a - FIG. 2; [0015], line 720 on page 18 of translation) interposed therebetween (seen in FIG. 2); and
	first and second margin portions (22a & 22b - FIG. 3; [0016], lines 743-744 & 753-754 on pages 18-19 of translation) disposed on respective opposing sides of the lamination portion opposite each other in a second direction (y as seen in FIG. 3) perpendicular to the first direction (seen in FIG. 3),
	wherein at least one of the first and second margin portions comprises a plurality of reinforcing patterns (25a & 25b - FIG. 3; [0018], lines 787 and 790 on page 19 of translation) disposed in a plane parallel to the first direction to be spaced apart from each other and electrically isolated from the first and second internal electrodes (seen in FIG. 3),
	the at least one of the first and second margin portions comprises a layer (layer defined by plane of patterns 25b directly adjacent to electrode 28a and parallel to the first direction as seen in FIG. 5) having at least three reinforcing patterns extending in the first direction (seen in FIGs. 3 & 5).
	JP2019106443 fails to explicitly disclose the at least three reinforcing patterns extending in the first direction across at least one of the first and second internal electrodes, a connection portion including: a metal layer disposed on a surface of the lamination portion; and a ceramic layer disposed on the metal layer. 
	Uenishi '450 discloses a reinforcing pattern (14b - FIG. 6B; [0055]) extending in the first direction (upward in FIG. 6B) across at least one of the first and second internal electrodes (12 - FIG. 6B; [0024]) (seen in FIG. 6B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that each of the at least three reinforcing patterns extending in the first direction across at least one of the first and second internal electrodes, as taught by Uenishi '450, in order to suppress the arrival of the hydrogen stored near the external electrodes at the internal electrode layer, and to suppress insulation resistance degradation even if a voltage is applied to the capacitor ([0055]).
	Furthermore, Harada ‘518 discloses a connection portion (41 & 21a – FIG. 2; [0070] & [0063]) including: a metal layer (41 – FIG. 2; [0070]) disposed on a surface of the lamination portion (surface 10e as seen in FIG. 2); and a ceramic layer (21a – FIG. 2; [0063]; see also [0064], noting glass is considered a ceramic) disposed on the metal layer (seen in FIG. 2.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that a metal layer is disposed on a surface of the lamination portion; and a ceramic layer is disposed on the metal layer, as taught by Harada ‘518, in order to improve moisture resistance of the multilayer ceramic capacitor ([0081] & [0082]).

	In regards to claim 20, modified JP2019106443 further discloses wherein the at least three reinforcing patterns are spaced apart from each other in the first direction (seen in JP2019106443: FIG. 3).

	In regards to claim 21, modified JP2019106443 further discloses wherein the at least three reinforcing patterns are spaced apart from each other in a third direction (JP2019106443: z as seen in FIG. 2) orthogonal to the first and second directions (seen in FIG. 5).

	In regards to claim 22, modified JP2019106443 further discloses wherein the at least one of the first and second margin portions comprises reinforcing patterns disposed in two or more layers spaced apart from each other in the second direction (seen in JP2019106443: FIG. 5), and reinforcing patterns in each layer of the two or more layers are disposed to be spaced apart from each other in the plane parallel to the first direction (seen in FIGs. 3 & 5).

	In regards to claim 24, modified JP2019106443 further discloses first and second external electrodes (JP2019106443: 34a & 34b - FIG. 2; [0041], lines 1320 & 1328 on page 32 of translation) disposed on respective opposing sides of the lamination portion opposite each other in a third direction (z as seen in FIG. 2) orthogonal to the first and second directions (seen in FIG. 2), and respectively electrically connected to the first and second internal electrodes (seen in FIG. 2).

	In regards to claim 25, modified JP2019106443 further discloses wherein the reinforcing patterns have tensile strength that is 1.1 times higher than tensile strength of the dielectric layers (reinforcing patterns 25a & 25b are indicated in JP2019106443: [0019], lines 812-813 on page 20 of translation to be made of metal and would therefore have an inherently larger tensile strength than the dielectric layers made from ceramic).

	In regards to claim 26, modified JP2019106443 further discloses wherein the reinforcing patterns include metal patterns disposed on ceramic sheets (described in JP2019106443: [0019], lines 812-813 on page 20 and [0015], lines 719-720 & 729-730 on page 18 of translation, noting 25a & 25b being made of metal and 22a & 22b being formed from dielectric layers; see also [0030], lines 1086-1087, noting a dielectric ceramic can be used as a dielectric material).

	In regards to claim 39, JP2019106443 discloses a capacitor component, comprising: a body comprising: a lamination portion (12 - FIGs. 1 & 2; [0015], line 717 on page 18 of translation) in which first internal electrodes (16a - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) and second internal electrodes (16b - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) are alternately disposed to face each other in a first direction (x as seen in FIG. 2) with dielectric layers (14a - FIG. 2; [0015], line 720 on page 18 of translation) disposed therebetween (seen in FIG. 2); and 
	first and second margin portions (22a & 22b - FIG. 3; [0016], lines 743-744 & 753-754 on pages 18-19 of translation) disposed on respective opposing sides of the lamination portion in a second direction (y as seen in FIG. 3) perpendicular to the first direction (seen in FIG. 3); and 
	first and second external electrodes (34a & 34b - FIG. 2; [0041], lines 1320 & 1328 on page 32 of translation) disposed on respective opposing sides of the body in a third direction (z as seen in FIG. 2) and electrically connected to the first and second internal electrodes, respectively (seen in FIG. 2), 
	wherein each of the first and second margin portions comprises a layer (layer defined by plane of patterns 25b directly adjacent to electrode 28a and parallel to the first direction as seen in FIG. 5) having at least three metal patterns (25a & 25b - FIG. 3; [0018], lines 787 and 790 on page 19 of translation) disposed therein and arranged in the third direction (seen in FIG. 5), each of the at least three metal patterns extending in the first direction (seen in FIG. 3), and 
	the at least three metal patterns include at least one of silver (Ag), palladium (Pd), gold (Au), platinum (Pt), nickel (Ni), copper (Cu), tin (Sn), tungsten (W), titanium (Ti), iron (Fe), aluminum (Al), magnesium (Mg), or alloys thereof (described in [0037] and [0019], noting that 25a and 25b are the same type of metal as the metal contained in the electrode 16). JP2019106443 fails to explicitly disclose each of the at least three metal patterns extending in the first direction across at least one of the first and second internal electrodes, a metal layer disposed on a surface of the lamination portion; and a ceramic layer disposed on the metal layer, the first external electrode being disposed on the connection portion.
	Uenishi '450 discloses a metal pattern (14b - FIG. 6B; [0055]) extending in the first direction (upward in FIG. 6B) across at least one of the first and second internal electrodes (12 - FIG. 6B; [0024]) (seen in FIG. 6B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that each of the at least three metal patterns extending in the first direction across at least one of the first and second internal electrodes, as taught by Uenishi '450, in order to suppress the arrival of the hydrogen stored near the external electrodes at the internal electrode layer, and to suppress insulation resistance degradation even if a voltage is applied to the capacitor ([0055]).
	Furthermore, Harada ‘518 discloses a connection portion (41 & 21a – FIG. 2; [0070] & [0063]) including: a metal layer (41 – FIG. 2; [0070]) disposed on a surface of the lamination portion (surface 10e as seen in FIG. 2); and a ceramic layer (21a – FIG. 2; [0063]; see also [0064], noting glass is considered a ceramic) disposed on the metal layer (seen in FIG. 2), the first external electrode (21b – FIG. 2; [0063]) being disposed on the connection portion (seen in FIG. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that a metal layer is disposed on a surface of the lamination portion; and a ceramic layer is disposed on the metal layer, the first external electrode being disposed on the connection portion, as taught by Harada ‘518, in order to improve moisture resistance of the multilayer ceramic capacitor ([0081] & [0082]).
	

	In regards to claim 40, modified JP2019106443 further discloses wherein an average width of the first and second margin portions (Harada ‘518: SM1 & SM2 – FIG. 3; [0050]) is 20 µm or less (described in [0105]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that an average width of the first and second margin portions is 20 µm or less, as taught by Harada ‘518, in order to further increase the electrostatic capacitance ([0105]).

	In regards to claim 44, modified JP2019106443 further discloses wherein the first and second margin portions comprises two or more layers of metal patterns (seen in JP2019106443: FIG. 5).

	In regards to claim 45, modified JP2019106443 further discloses wherein the two or more layers of metal patterns have trend lines (metal patterns inherently have lines from points of one end to corresponding points of the other end in a direction having a greatest value among the length, width, and thickness of the metal patterns, i.e. trend lines) that are aligned with each other (a trend line of JP2019106443 as modified by Uenishi ‘450 is being considered to be any straight line of a double-cone structure (seen in POAF1 above) with the top surface of the double-cone representing a top surface of a pattern 25a, and the bottom surface of the double-cone representing a bottom surface of another pattern 25a, the patterns 25a modified to extend in the first direction across at least one of the first and second internal electrodes; as shown in POAF2 above, the trend lines are aligned with each other).	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that the two or more layers of metal patterns have trend lines that are aligned with each other, as taught by Uenishi '450, in order to suppress the arrival of the hydrogen stored near the external electrodes at the internal electrode layer, and to suppress insulation resistance degradation even if a voltage is applied to the capacitor ([0055]).

	In regards to claim 46, modified JP2019106443 further discloses wherein the two or more layers of metal patterns have trend lines (metal patterns inherently have lines from points of one end to corresponding points of the other end in a direction having a greatest value among the length, width, and thickness of the metal patterns, i.e. trend lines) that are aligned with each other (a trend line of JP2019106443 as modified by Uenishi ‘450 is being considered to be any straight line of a double-cone structure (seen in POAF1 above) with the top surface of the double-cone representing a top surface of a pattern 25a, and the bottom surface of the double-cone representing a bottom surface of another pattern 25a, the patterns 25a modified to extend in the first direction across at least one of the first and second internal electrodes; as shown in POAF3 above, with arrows within the annotated circle representing directions in which the trend lines descend in the first direction, noting that the trend lines, if viewed from the second direction (or y direction in POAF3), intersect with each other).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that the two or more layers of metal patterns have trend lines that intersect with each other, as taught by Uenishi '450, in order to suppress the arrival of the hydrogen stored near the external electrodes at the internal electrode layer, and to suppress insulation resistance degradation even if a voltage is applied to the capacitor ([0055]).

Claims 3, 8, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over JP2019106443 in view of Uenishi ‘450 and in further view of Harada ‘518 as applied to claims 1 and 39 above, and further in view of Fukunaga et al (US 20200066446 and hereinafter Fukunaga ‘446).
	In regards to claim 3, JP201906443 as modified by Uenishi ‘450 and Harada ‘518 fails to explicitly disclose wherein an average width of the reinforcing patterns in each of the first and second margin portions is 5 µm or less.
	Fukunaga ‘446 discloses wherein an average width of the reinforcing patterns in each of the first and second margin portions (23 - FIG. 9; [0058]) is 5 µm or less (described in [0117] - [0118] & [0043], noting that layer 90 is preferably a dummy internal electrode and further noting that the thickness of each of the internal electrodes is preferably about 0.3 μm or more and about 2.0 μm or less).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 as modified by Uenishi ‘450 and Harada ‘518 such that an average width of the reinforcing patterns in each of the first and second margin portions is 5 µm or less, as taught by Fukunaga '446, in order to prevent oxidation of the end portion of the internal electrode in the width direction during firing and to reduce a difference between the amount of shrinkage of the side margin portion and the amount of shrinkage of the inner layer portion during firing ([0118]).

	In regards to claim 8, JP201906443 as modified by Uenishi ‘450 and Harada ‘518 fails to explicitly disclose wherein the reinforcing patterns include ceramic patterns.
	Fukunaga ‘446 discloses wherein the reinforcing patterns (JP2019106443: 25a & 25b as modified by Fukunaga '446: 90 & 23b) include ceramic patterns (Fukunaga '446: 23b; see [0095], noting that 23b is formed of a ceramic green sheet) disposed on ceramic sheets (12 - FIG. 9; [0035]) (seen in FIG. 9).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 as modified by Uenishi ‘450 and Harada ‘518 such that the reinforcing patterns include ceramic patterns disposed on ceramic sheets, as taught by Fukunaga '446, in order for cracks or chips to occur less frequently in the side margin portion to reduce or prevent penetration of moisture into the inside ([0066]).

	In regards to claim 41, JP201906443 as modified by Uenishi ‘450 and Harada ‘518 fails to explicitly disclose wherein an average width of the at least three metal patterns in each of the first and second margin portions is 5 µm or less.
	Fukunaga ‘446 discloses wherein an average width of the at least three metal patterns in each of the first and second margin portions is 5 µm or less (described in Fukunaga '446: [0117] - [0118] & [0043], noting that layer 90 is preferably a dummy internal electrode and further noting that the thickness of each of the internal electrodes is preferably about 0.3 μm or more and about 2.0 μm or less).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 as modified by Uenishi ‘450 and Harada ‘518 such that an average width of the at least three metal patterns in each of the first and second margin portions is 5 µm or less, as taught by Fukunaga '446, in order to prevent oxidation of the end portion of the internal electrode in the width direction during firing and to reduce a difference between the amount of shrinkage of the side margin portion and the amount of shrinkage of the inner layer portion during firing ([0118]).

	In regards to claim 42, JP201906443 as modified by Uenishi ‘450 and Harada ‘518 fails to explicitly disclose wherein an average width of the first and second margin portions is 20 µm or less, and an average width of the at least three metal patterns in each of the first and second margin portions is 5 µm or less.
	Fukunaga ‘446 discloses wherein an average width of the first and second margin portions (Fukunaga '446: 23 - FIG. 9; [0058]) is 20 µm or less (described in [0058]), and an average width of the at least three metal patterns in each of the first and second margin portions is 5 µm or less (described in Fukunaga '446: [0117] - [0118] & [0043], noting that layer 90 is preferably a dummy internal electrode and further noting that the thickness of each of the internal electrodes is preferably about 0.3 μm or more and about 2.0 μm or less).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 as modified by Uenishi ‘450 and Harada ‘518 such that an average width of the first and second margin portions is 20 µm or less, and an average width of the at least three metal patterns in each of the first and second margin portions is 5 µm or less, as taught by Fukunaga '446, in order to prevent oxidation of the end portion of the internal electrode in the width direction during firing and to reduce a difference between the amount of shrinkage of the side margin portion and the amount of shrinkage of the inner layer portion during firing ([0118]).

Claims 7, 13, 27 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over JP2019106443 in view of Uenishi ‘450 and in further view of Harada ‘518 as applied to claims 1, 19 and 39 above, and further in view of Chung et al (US 20140233150 and hereinafter Chung ‘150).
	In regards to claim 7, JP201906443 as modified by Uenishi ‘450 and Harada ‘518 fails to explicitly disclose wherein the reinforcing patterns (JP2019106443: 25a & 25b as modified by Fukunaga '446: 90 & 23b) comprise a ceramic material (described in Fukunaga '446: [0095], noting that 23b is formed of a ceramic green sheet).
Chung ‘150 discloses wherein the reinforcing patterns (144 - FIG. 2; [0037]) comprise a ceramic material (see [0037], noting that pattern 144 may include an oxide film, i.e. ceramic).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 as modified by Uenishi ‘450 and Harada ‘518 such that the reinforcing patterns comprise a ceramic material, as taught by Chung ‘150, in order to have sufficient warpage strength ([0048] and Table 1).

	In regards to claim 13, JP2019106443 as modified by Uenishi ‘450 and Harada ‘518 fails to explicitly disclose wherein the two or more layers of the reinforcing patterns comprise a metal pattern printed on a ceramic sheet and a ceramic pattern printed on a ceramic sheet.
Chung '150 discloses reinforcing patterns (144 – FIG. 2; [0037]) comprising a ceramic pattern (see [0037], noting that pattern 144 may include an oxide film, i.e. ceramic) printed on a ceramic sheet (sheet of ceramic 111 between 142 and 144 in FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 as modified by Uenishi ‘450 and Harada ‘518 such that the reinforcing patterns comprise a ceramic pattern printed on a ceramic sheet, as taught by Chung ‘150, in order to have sufficient warpage strength ([0048] and Table 1).

In regards to claim 27, JP2019106443 as modified by Uenishi ‘450 and Harada ‘518 fails to explicitly disclose wherein the reinforcing patterns include ceramic patterns disposed on ceramic sheets.
Chung ‘150 discloses reinforcing patterns (144 – FIG. 2; [0037]) including ceramic patterns (see [0037], noting that pattern 144 may include an oxide film, i.e. ceramic) disposed on ceramic sheets (sheet of ceramic 111 between 142 and 144 in FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 as modified by Uenishi ‘450 and Harada ‘518 such that the reinforcing patterns include ceramic patterns disposed on ceramic sheets, as taught by Chung ‘150, in order to have sufficient warpage ([0048] and Table 1).

In regards to claim 43, JP2019106443 as modified by Uenishi ‘450 and Harada ‘518 fails to explicitly disclose wherein the at least three metal patterns comprise a ceramic material.
Chung ‘150 discloses at least three metal patterns (144 - FIG. 2; [0037]) comprising a ceramic material (see [0037], noting that pattern 144 may include an oxide film, i.e. ceramic).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 as modified by Uenishi ‘450 and Harada ‘518 such that the at least three metal patterns comprise a ceramic material, as taught by Chung ‘150, in order to have sufficient warpage strength ([0048] and Table 1).

Allowable Subject Matter
Claims 14-15, 17-18 and 28-35 are allowed. Claims 12, 23 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 12, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein each of the first and second margin portions comprises a layer having at least three reinforcing patterns disposed therein and arranged in the third direction, each of the at least three reinforcing patterns extending in the first direction across at least one of the first and second internal electrodes, the reinforcing patterns in one layer overlap in the second direction with gaps between reinforcing patterns in another layer of the two or more layers.
In regards to claims 14-15 and 17-18, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of the first and second cover portions comprise a reinforcing pattern, and the reinforcing pattern includes a metal layer and a ceramic layer spaced apart from each other and defining an interface with the first or second cover portion.
In regards to claim 23, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of the at least one of the first and second margin portions comprises a layer having at least three reinforcing patterns extending in the first direction across at least one of the first and second internal electrodes, wherein the at least one of the first and second margin portions comprises reinforcing patterns disposed in two or more layers spaced apart from each other in the second direction, and reinforcing patterns in each layer of the two or more layers are disposed to be spaced apart from each other in the plane parallel to the first direction, wherein the reinforcing patterns in one layer overlap in the second direction with gaps between reinforcing patterns in another layer of the two or more layers.
In regards to claims 28-35, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of at least one of the first or second cover portions comprises a plurality of reinforcing patterns disposed in a plane orthogonal to the first direction to be spaced apart from each other and electrically isolated from the first and second external electrodes, and the plurality of reinforcing patterns includes a metal layer and a ceramic layer spaced apart from each other and defining an interface with the at least one of the first or second cover portions.
In regards to claims 47, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of the reinforcing patterns in one layer overlap in the second direction with gaps between reinforcing patterns in another layer of the two or more layers.

Response to Arguments
Applicant’s arguments with respect to claims 1, 19 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170278634 – [0035] - [0038]
US 20140029157 – FIGs. 1 & 2 and [0037] & [0039]
US 20070205514 – FIG. 3 and [0055]

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848      

/David M Sinclair/Primary Examiner, Art Unit 2848